660 F.2d 516
7 Media L. Rep. 2042
Grant Thomas SELFRIDGE, et al., Plaintiffs-Appellees,v.The Honorable Hugh L. CAREY, et al., Defendants-Appellants.
Docket No. 81-8139.
United States Court of Appeals,Second Circuit.
Argued Sept. 22, 1981.Decided Sept. 22, 1981.Opinion Sept. 24, 1981.

Peter L. Yellin, Deputy First Asst. Atty. Gen., Albany, N. Y.  (Robert Abrams, Atty. Gen., Albany, N. Y., on the brief), for defendants-appellants.
Richard P. Walsh, Jr., Schenectady, N. Y., for plaintiffs-appellees.
Steven R. Shapiro, New York City (Arthur N. Eisenberg, New York City, on the brief), for New York Civil Liberties Union, amicus curiae.
Lanny Earl Walter, Albany, N. Y., for Capitol Dist. Coalition Against Apartheid, amicus curiae.
Before NEWMAN and KEARSE, Circuit Judges, and DALY,* District Judge.
PER CURIAM:


1
On September 21, 1981, the District Court for the Northern District of New York (Howard G. Munson, Chief Judge) entered a preliminary injunction restraining the September 17 action of the Governor of New York that cancelled a rugby match scheduled in Albany, N.Y. on September 22 at 7:00 p. m. between the Eastern Rugby Union of America, Inc. and the Springboks Rugby Team of South Africa. 522 F.Supp. 693.  The match had become the focal point of opposition from those opposed to the apartheid policy of South Africa.  The Governor feared that the opposition to the match would create the danger of a riot.  On September 22, this Court heard and decided a motion to stay the preliminary injunction.  Without endeavoring to delineate the precise content of the rights asserted by the plaintiffs-appellees or to determine standards appropriate for cancellation of events more traditionally within the scope of First Amendment protections, we denied the motion for a stay in the following Order:


2
Upon consideration of the briefs submitted by counsel and by amici curiae and after hearing oral argument, the motion of defendants-appellants for a stay of the preliminary injunction entered by the District Court is denied.  The effect of this denial is to leave in force the preliminary injunction against the restraints imposed by Governor Carey, specifically, the restraint of cancelling the rugby match scheduled for 7:00 p. m. this evening, September 22, 1981, in Bleecker Stadium at Albany, New York.  That cancellation was ordered on September 17, 1981, on a basis determined by the District Court to be inadequate to support the cancellation.  We understand the Court's order to place no restriction upon any proper governmental authorities of the City of Albany or the State of New York to cancel the game or halt its progress in the event that episodes occurring, or which they have probable cause to believe are imminent, at or near the site, pose a danger to the public safety beyond the control of reasonably available local and state resources.  In short, the game may be played, but the defendants are not prevented from taking steps, including cancellation or termination of the game, to prevent any dangerous situation from getting out of control.



*
 The Honorable T. F. Gilroy Daly of the United States District Court for the District of Connecticut, sitting by designation